NO. 12-19-00065-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


 IN RE:                                                       §

 UNITED FIRE LLOYDS,                                          §   ORIGINAL PROCEEDING

 RELATOR                                                      §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         United Fire Lloyds filed an original proceeding in which it challenged Respondent’s
decision to quash Lloyds’s depositions on written questions with subpoena duces tecum to non-
parties. 1 On April 24, 2019, this Court conditionally granted Lloyds’s petition and directed
Respondent to vacate his January 4, 2019, order quashing the discovery and granting a protective
order, and in its stead, to issue an order imposing a time limit on the propounded discovery and
compelling the four non-parties to respond to the requests as limited. By an order signed on April
26, Respondent complied with this Court’s opinion and order, rendering this proceeding moot.
Accordingly, we dismiss Lloyds’s petition for writ of mandamus as moot.
Opinion delivered April 30, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)




         1
          Respondent is the Honorable Campbell Cox, II, Judge of the 145th District Court in Nacogdoches County,
Texas. Inner Pipe Pipeline, LLC is the Real Party in Interest.
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                            APRIL 30, 2019

                                        NO. 12-19-00065-CV



                                     UNITED FIRE LLOYDS,
                                            Relator
                                              V.

                                   HON. CAMPBELL COX, II,
                                          Respondent


                                       ORIGINAL PROCEEDING

                ON THIS DAY came to be heard the petition for writ of mandamus filed by United
Fire Lloyds; who is the relator in appellate cause number 12-19-00065-CV and the defendant in
trial court cause number C1733258, pending on the docket of the 145th Judicial District Court of
Nacogdoches County, Texas. Said petition for writ of mandamus having been filed herein on
February 28, 2019, and the same having been duly considered, because it is the opinion of this
Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED and ORDERED
that the said petition for writ of mandamus be, and the same is, hereby dismissed as moot.
                     By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.